Citation Nr: 0821505	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right hand 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran testified at a hearing before the Board at the RO 
in May 2008; the undersigned Veterans Law Judge presided.  

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in June 2008.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed service connection for bilateral 
hearing loss and tinnitus.  During service, he was assigned 
to an artillery battery where, he has testified, he was 
exposed to frequent loud noise due to those weapons.  The 
veteran's service medical records are not available and are 
presumed to have been lost in the 1973 fire at the National 
Personnel Records Center.  The veteran testified that he 
first noticed tinnitus in the 1950s.  He could not pinpoint 
the date of onset of his hearing loss, but stated that it was 
first diagnosed in the 1970s, when he was provided a hearing 
aid for his left ear.  Records from hearing examinations at 
that time are no longer available.  

A VA compensation audiological examination was conducted in 
March 2006.  The audiologist stated that the findings noted 
on that examination were not typical of damage due to noise 
exposure.  She opined that, considering the record, it was 
less likely than not that the veteran's current hearing loss 
and tinnitus were related to service and more likely due to 
other causes during the intervening 60 years, such as aging 
or illness.  

The veteran has also submitted records of treatment by a 
private physician in March 2007.  That physician reviewed the 
report of a private audiogram in August 2006, which he noted 
showed significant high frequency hearing loss in the right 
ear and a markedly asymmetric hearing loss in the veteran's 
left ear with very poor discrimination.  He stated that he 
was sure that the veteran's ringing and hearing loss were, at 
least in part, related to the veteran's noise exposure in 
service, noting that the difference between the two ears was 
difficult to explain.  

In light of the two conflicting medical opinions regarding 
the cause of the veteran's hearing loss and tinnitus, another 
examination is needed to resolve that conflict.  

The record also shows that the veteran claimed service 
connection for conditions of both hands, which he testified 
at his hearing resulted from the way he carried artillery 
shells in the course of his duties during service.  He had 
also reported a specific injury to his left little finger 
during service when a shell fell on the finger.  A VA 
compensation examination was conducted of the veteran's hands 
in March 2006.  The examiner recorded essentially identical 
clinical findings regarding the fingers of both hands.  
However, he provided a diagnosis only for the left hand, as 
the examination was requested to obtain an opinion only 
regarding that hand; the diagnosis was Dupuytren's 
contractures of the left little and middle fingers.  The 
examiner's opinion was that the contractures of the fingers 
of the left hand were most likely caused by the reported 
injury to the left little finger during service.  
Unfortunately, the VA examiner was not requested to provide 
an opinion concerning the findings that were noted regarding 
the veteran's right hand.  In light of the VA examiner's 
clinical findings, as well as the veteran's credible hearing 
testimony and the fact that service connection has been 
established for the left hand contractures, an examination of 
his right hand should be scheduled to obtain such an opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an ear, 
nose, and throat examination, to include 
audiometric testing.  The claims file 
must be reviewed by the examiner.  
Request the examiner to provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent 
probability or greater) that the 
veteran's bilateral hearing loss and 
tinnitus resulted from noise exposure 
during service.  Adequate rationale for 
the opinion should be given.  The 
examiner should also review the opinions 
of the March 2006 VA audiologist and the 
private physician in March 2007 and 
should indicate, to the extent possible, 
why the current opinion differs from 
either of the earlier opinions.  

2.  Schedule the veteran for an 
examination of his right hand.  The 
claims file must be reviewed by the 
examiner.  The examiner's report should 
set forth all current complaints, 
clinical findings, and diagnoses.  Noting 
that service connection has already been 
established for Dupuytren's contractures 
of the veteran's left hand, request the 
examiner to provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that any current right hand condition had 
its origin during service.  Adequate 
rationale for the opinion should be 
given.  

3.  Then, readjudicate the veteran's 
claims for service connection for 
bilateral hearing loss, tinnitus, and a 
right hand disorder.  If the claims are 
not granted to his satisfaction, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


